— In a neglect proceeding pursuant to Family Court Act article 10, Eduardo G. appeals (1) from a fact-finding order of the Family Court, Queens County (Thorpe, J.), dated June 4, 1987, which, after a fact-finding hearing, determined that he had neglected his two youngest children, and (2) from a dispositional order of the same court dated September 29, 1987, which, after a dispositional hearing, inter alia, directed that the appellant’s visitation with the children be supervised.
Ordered that the appeal from the nondispositional order is dismissed, without costs or disbursements (Family Ct Act § 1112); and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
We note that the appellant’s contentions with respect to a temporary order of protection are not properly before us. Since the temporary order of protection was superseded by the order of disposition, the question of the propriety of the temporary order is academic.
The record in this case establishes by a preponderance of the evidence that the appellant father neglected his two youngest children by using and selling cocaine (see, Family Ct Act § 1012 [fj [i] [B]; § 1046 [a] [iii]), and there exists no basis for disturbing the hearing court’s resolution of the credibility of the witnesses (see, Matter of Irene O., 38 NY2d 776).
We have examined the father’s remaining contentions and *599find them to be without merit. Mengano, J. P., Bracken, Spatt and Harwood, JJ., concur.